ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/20/22 wherein claims 1-75, 77-91, 94, 98, 100, 102, 103, and 109 were canceled and claims 76 and 107 were amended.
	Note(s):  Claims 76, 92, 93, 95-97, 99, 101, 104-108, and 110-118 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/20/22 to the rejection of claims 76, 92-97, 99-104, 106, 107-111 (all claims in part), and 113-118 (all claims in part) made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 76, 92, 93, 95-97, 99, 106, 107 (in part), 108 (in part), 110 (in part), 111 (in part), 113 (in part), 114 (in part), and 116-118 (all claims in part) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-12, 69, 70, 72-74, 76, and 77 of copending Application No. 16/179,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising multiple targeting moieties that bind biomarkers, a detectable label, a complexing target/agent (chelator), and bioorthogonal components.  Hence, the invention disclose overlapping components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	It is duly noted that Applicant has requested that the double patenting rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request to hold the double patenting rejection in abeyance.  The rejection is still deemed proper.

103 Rejection
Note(s):  Due to the amending of independent claim 76 and 107, the 103 restriction was modified to address the newly incorporated claim limitations.  In particular, a secondary reference (Bertozzi et al, US Patent No. 7,807,619) was made of record.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 76, 99, 106, 107 (in part), 113 (in part), 114 (in part), 116 (in part), and 117 (in part) are rejected under 35 U.S.C. 103 as being unpatentable over Israeli et al (US Patent No. 7,105,159) in view of Bertozzi et al (US Patent No. 7,807,619).
	Israeli et al disclose antibodies to prostate specific membrane antigen that may be used for imaging prostate cancer.  The compositions used in the method comprises prostate specific membrane (PSM) antigen antibodies conjugated to a radioisotope (see entire document, especially, abstract).  The polyclonal and monoclonal antibodies may be directed to the peptides Asp-Glu-Leu-Lys-Ala-Glu (SEQ ID No. 35), Asn-Glu-Asp-Gly-Asn-Glu (SEQ ID No. 36), or Lys-Ser-Pro-Asp-Glu-Gly (SEQ ID No. 37) of the PSM antigen (column 7, lines 11-15).  A therapeutic agent comprising an antibody directed against a mammalian PSM antigen and a cytotoxic agent conjugated thereto (column 7, lines 16-19)
For imaging prostate cancer, a subject may be administered at least one antibody directed against PSM antigen which is labeled with an imaging agent to form a complex between the monoclonal antibody and the cell surface PSM antigen.  The invention of Israeli et al further comprises a composition comprising and effective imaging amount of an antibody directed against PSM antigen and a pharmaceutically acceptable carrier (column 7, lines 20-29; column 12, lines 41-53).
The prostate cancer imaging method comprises administering multiple antibodies directed to different PSM epitopes to a subject.  The compositions may comprise at least one ligand that is capable of binding to a cell surface and labeled with an imaging agent to form a complex between the ligand and the cell surface PSM antigen and a pharmaceutically acceptable carrier (column 7, lines 34-42; column 24, lines 49-61). 
The term ‘ligation’ according to any standard dictionary (e.g., Merriam-Webster) is defined as ‘a linking or joining together’, then the skilled artisan would recognize that Israeli et al encompasses a ligation procedure involving the probe components.  Specifically, it is disclosed that there may be natural ligands that interact with the PSM antigen.  The natural ligand or other ligands bind to the PSM antigen (column 13, liens 1-21).  The ligands are bound to the mammalian PSM antigen and for a complex (column 12, lines 33-53).  A therapeutic agent comprising the antibodies or ligand/ligands against PSM antigen may be conjugated to a cytotoxic agent, enzymes, or a radioisotope.  The radioisotope may be 111-indium (column 14, lines 7-20).  Israeli et al disclose various PSM antigen peptide sequences that include SEQ ID Nos. 3-12 in column 19, lines 21-41.  In evaluating tumors, Israeli et al disclose that tumor designation may be discloses through the use of probes for different antigens (column 23, lines 50-67).  
  	While both Applicant and Israeli et al disclose a composition comprising multiple probes wherein there is a first probe which may comprise and antibody, ligation, antigen complex and a second probe which may comprise a peptide, ligation, and an antigen complex, Israeli et al does not specifically state the type of ligation moiety present.
	Bertozzi et al disclose compositions and method of modification of biomolecules within living systems using reactions that do not interfere or interact with the cell’s biology.  The reaction may be a cycloaddition reaction that is carried out under physiological conditions.  In general, a reaction occurs between a modified cycloalkyne with an azide moiety on a target biomolecule to generate a covalently modified biomolecule.  The selectivity of the reaction and its compatibility with aqueous environments provide for in vivo applications (e.g., on the cell surface or intracellularly) and in vitro (e.g., synthesis of peptides and other polymers and production of modified amino acids (e.g., labeled amino acids)) [see entire document, especially, abstract; column 2, lines 25-63; columns 7-8, bridging paragraph; column 25, Example 1; column 31, Example 2].  
	In the background of Bertozzi et al, it is disclosed that selective chemical reactions that are orthogonal to the diverse functionally of biological systems are important tools in chemical biology.  The bioorthogonal reactions have inspired new strategies for compound library synthesis, protein engineering, functional proteomics, and chemical remodeling of cell surfaces.  Azide has a prominent role as a unique chemical handle for bioconjugation (column 1, lines 29-66).
	The invention of Bertozzi et al reads on various molecules of interest.  Possible molecules include detectable labels, peptides, drugs, member specific binding pairs (e.g., antibodies) [column 11, lines 36-60; columns 11-12, bridging paragraph; columns 13-14, bridging paragraphs; column 14, lines 12-22].  One may have a first reactant that is a modified cycloalkyne compound with Formula Y-R1-X wherein X is a cycloalkyne group substituted with R1 and Y is H, a moiety that comprises a reactive groups that facilitates covalent attachment of a molecule of interest, or a molecule of interest.  R1 is a carboxyl acid, an alkyl ester, and aryl ester, a substituted aryl ester, an aldehyde, an amide, an aryl amide, and alkyl halide, a thioester, a sulfonyl ester, an alky ketone, an aryl ketone, a substituted aryl ketone, a halosulfonyl, a nitrile, and a nitro.  In some embodiments of Bertozzi et al, the first reactant is a modified cycloalkyne compound of any of Formula I-IV (column 17, lines 48-67; column 9, lines 25-45; columns 9-10, bridging paragraph; column 10, lines 19-67).
	Also, Bertozzi et al disclose that the second reactant is a compound that comprises an azide such that a covalent bond is formed between the first and second reactants by reaction of the cycloalkyne moiety with the azide group.  Generally, the second reactant is of Formula R2-N3 wherein R2 is a target molecule (e.g., biomolecule or other target molecule) (column 18, lines 43-63; columns 18-19, bridging paragraph).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Israeli et al using the teachings of Bertozzi et al and have a first and second targeting probe with a bioorthogonal ligation moiety attached to each component.  In particular, Bertozzi et al is specifically made of record and illustrates that it is well known in the art to chemically modify molecules with living systems using reactions that do not interfere with the cell’s biology.  In addition, the document illustrates that it is known in the art to use bioorthogonal moieties (e.g., cyclooctyne and/or azide) with antibodies and/or peptides in combination with a detectable moiety.  Bertozzi et al disclose that the use of bioorthogonal moieties in combination with antibodies and/or peptides enable the reaction involving the bioorthogonal moiety to be performed under physiological conditions  on a target biomolecule which generates a covalently modified biomolecule.  Also, Bertozzi et al disclose that the selectivity of the reaction and its compatibility with aqueous environments provide for its application in vivo (e.g., on the cell surface or intracellularly) and in vitro (e.g., synthesis of peptides and other polymers, and production of modified amino acids).  Thus, it would have been obvious to a skilled artisan to use a first and second bioorthogonal ligation moiety in a composition comprising an antibody and a peptide as set forth in the instant invention because both Applicant and Israeli et al disclose composition comprising a detectable label, a first targeting probe containing an antibody, and a second targeting probe that may contain a peptide.  Hence, the references are within the same field of endeavor; thus, the reference teachings are combinable.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that independent claims 76 and 107 were amended to recite that the composition comprises a first bioorthogonal ligation moiety and a second bioorthogonal ligation moiety that can react with one another to form a linkage.  In addition, Applicant asserts that ligations as set forth in the instant claims is not encompassed by that of the prior art.
EXAMINER’S RESPONSE
All of Applicant’s arguments were considered, but deemed non-persuasive for the following reasons.  First, in regards to Applicant indicating that the bioorthogonal ligation moieties can react, the following response it given.  Independent claims 76 and 107 are directed to products, not compositions.  Specifically, the product components overlap.  The fact that product components ‘can react’ does not further limit the specific components that are present in the compositions (an antibody, first bioorthogonal ligation moiety, peptide, second bioorthogonal ligation moiety, and detectable label).  In addition, Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138) as both Applicant’s invention and that of the prior art would be capable of performing the same functions since they disclosed overlapping components.
	Also, Applicant’s attention is respectfully directed to MPEP 2173.05(p) which is directed to claims containing both a product and method steps.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Thus, since the Examiner indicated that the claim was being examined specifically as a product claim (composition) comprising an antibody, first bioorthogonal ligation moiety, peptide, second bioorthogonal ligation moiety, and detectable label, the phrase ‘react with one another to form a linkage’ is an active step that is generally reserved for method claims.
	In regards to incorporating ‘bioorthogonal’ into the claims, the following response is given.  The term ‘bioorthogonal’ is given the broadest reasonable interpretation that is consistent with the art and instant invention.  The term ‘bioorthogonal chemistry’ refers to any chemical reaction (a ligation/linkage) in this instant that can occur inside of living systems without interfering with natural biochemical processes.  The phrase was coined by Carolyn R. Bertozzi in 2003.  The National Inventors Hall of Fame, 2021, pages 1-6, specifically, page 1, which is dedicated to Carolyn Bertozzi was previously made of record (see the office action mailed 10/22/21) to support the Examiner’s position.  The National Inventors Hall of Fame document lists US Patent No. 7,807,619 at the top of page 1.  Hence, the components of the cited prior art are encompassed within the definition of ‘bioorthogonal’.  Applicant’s specification, page 8, lines 20-27 (see excerpt below) appears to be consistent with that of The National Inventors Hall of Fame and US Patent No. 7,807,619 (see entire document, especially, column 1, lines 29-36) which is the document listed therein.  
	Bertozzi et al is specifically made of record and illustrates that it is well known in the art to chemically modify molecules with living systems using reactions that do not interfere with the cell’s biology.  In addition, the document illustrates that it is known in the art to use bioorthogonal moieties (e.g., cyclooctyne and/or azide) with antibodies and/or peptides in combination with a detectable moiety.  Bertozzi et al disclose that the use of bioorthogonal moieties in combination with antibodies and/or peptides enable the reaction involving the bioorthogonal moiety to be performed under physiological conditions  on a target biomolecule which generates a covalently modified biomolecule.  Also, Bertozzi et al disclose that the selectivity of the reaction and its compatibility with aqueous environments provide for its application in vivo (e.g., on the cell surface or intracellularly) and in vitro (e.g., synthesis of peptides and other polymers, and production of modified amino acids).  Thus, it would have been obvious to a skilled artisan to use a first and second bioorthogonal ligation moiety in a composition comprising an antibody probe and a peptide probe because modifications to antibodies and peptides using bioorthogonal ligation moieties are known and have various advantages as set forth in Bertozzi et al.  Thus, the rejection is still deemed proper.

Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 76, 92, 93, 95-97, 99, 101, 104, 106-108, 110, 111, and 113-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
	Claims 76, 92, 93, 95-97, 99, 101, 104, 106-108, 110, 111, and 113-118:  Independent claims 76 and 107 are ambiguous for the following reasons.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when (1) one has a product comprising an antibody, a first bioorthogonal ligation moiety, a peptide, a second bioorthogonal ligation moiety, and a detectable label or  when the active steps:  (2) when the antibody specifically binds to a first cancer antigen, or (3) when the peptide specifically binds to a second cancer antigen, or (4) when the first and second biorthogonal ligation moieties react with one another to form a linkage occur and result in a particular action.  Since claims 76, 92, 93, 95-97, 99, 101, 104, 106, 108, 110, 111, and 113-118 depend upon independent claims 76 or 107 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the invention does not include any active steps, but that the claims describe capabilities of the structure.
EXAMINER’S RESPONSE
	Applicant’s arguments are non-persuasive for the following reasons.  The Examiner is attempting to clarify the record as to whether or nothing the antibody and peptide are actually bound to the first and second cancer antigens, respectively in the composition.  The phrase ‘binding to’ is not clear.  Applicant asserts that the phrase describes ‘capabilities’ of the structure’.  Applicant is respectfully reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).  Hence, Applicant is once again, respectfully requested to clarify what is being claimed for the record.

112 Fourth Paragraph Rejection
	The 112 fourth paragraph rejection is WITHDRAWN because Applicant amended the claim to overcome the rejection.

WITHDRAWN CLAIMS
Claims 105, 107 (in part), 108 (in part), 110 (in part), 111 (in part), 112, 113 (in part), 114 (in part), 115 (in part), and 118 (in part) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

ELECTION BY ORIGINAL PRESENTATION
Pending amended claims 105 and 107 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.  The invention was previously examined with the presence of a detectable label.  Thus, as a result of a detectable label not being present in amended independent claim 105, the claim is WITHDRAWN from consideration.  Similarly, independent claim 107 is directed to subject matter wherein a detectable label is optional.  Since the invention was previously examined with the presence of a detectable label, subject matter absence a detectable label is WITHDRAWN from consideration.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 105 (entire claim) and 107, 108, 110, 111, and 113-118 (all claims in-part) are WITHDRAWN from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Note(s):  Previously the examination was conducted for labeled substances as Group VI which was elected without traverse and required the presence of a detectable label.

COMMENTS/NOTES
Once again, Applicant's election without traverse of Group VI filed 6/22/20 is acknowledged.  The restriction requirement was deemed proper and made FINAL.
	Note(s):  Applicant’s elected the species wherein:  (a) cetuximab is the primary targeting moiety (antibody); (b) trans-cyclooctene is the complexing target (first ligation moiety); (c) tetrazine-64Cu-cyclo(RGDyK) is the second targeting probe; (d) tetrazine is the secondary targeting moiety (second ligation moiety); (e) cyclo(RGDyK) is the tertiary targeting moieties; (f) cyclo(RGDyK) is the tertiary targeting moiety (peptide binding to a second cancer antigen); (g) 68Ga is the detectable label; (h) trans-cyclooctene or tetrazine is the bioorthogonal ligation moieties (second ligation moiety); (i) trans-cyclooctene is the first biorthogonal ligation moiety; (j) tetrazine is the second biorthogonal ligation moiety; (k) EGFR is the biomarker; and (l) Photo-OIDBO (wherein ODIBO is oxa-dibenzocyclooctyne) is the photolabile moiety in the response filed 6/22/20.  Pending claims 76, 92, 93, 95-97, 99, 101, 104, 106, 107 (in part), 108 (in part), 110 (in part), 111 (in part), and 113-118 (all claims in-part) read on the elected species.  Initially, Applicant’s elected species was searched.  However, no prior art was found which could be used to reject the claims.  The search was once again expanded.  In particular, the search was expanded to the species of Israeli et al (US Patent No. 7,105,159) cited above.  The search was not further extended because prior art was found to reject the claims.

Once again, the Examiner acknowledges the filing of an RCE on 9/14/21 and the filling of an amendment on 8/24/21.  Applicant is respectfully reminded that according to MPEP 706.07(h), one cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined.  Thus, Applicant cannot file an RCE and switch the invention being examined.  As a result, independent claim 105 is WITHDRAWN from consideration as it lacks a detectable moiety as explained in detail in the office action mailed 6/24/21.  Similarly, the detectable moiety in independent claim 107 is optional.  So, independent claim 107 and claims depending thereupon will only be examined to the extent that the detectable moiety is present.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        April 29, 2022